United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3526
                         ___________________________

                                  Larken Alexander,

                        lllllllllllllllllllll Plaintiff - Appellant,

                                            v.

                                          UAW,

                       lllllllllllllllllllll Defendant - Appellee.
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                               Submitted: July 7, 2014
                                Filed: July 14, 2014
                                   [Unpublished]
                                   ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Larken Alexander appeals the district court’s1 dismissal of his complaint
asserting discrimination claims under Title VII of the Civil Rights Act of 1964 (Title

      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
VII) against his former union, United Auto Workers (UAW). Upon de novo review,
we conclude that the district court did not err in granting UAW’s motion to dismiss
Alexander’s complaint, based on his failure to file a timely discrimination charge with
the Equal Employment Opportunity Commission (EEOC). See 42 U.S.C. § 2000e-
5(e)(1) (under Title VII, EEOC charge must be filed within 180 days of when alleged
unlawful employment practice occurred; 300-day filing period applies if person
initially instituted state or local agency proceedings); Nat’l R.R. Passenger Corp. v.
Morgan, 536 U.S. 101, 109-110 (2002) (timely EEOC charge is mandatory).
Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                         -2-